Citation Nr: 0013357	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for status post 
hysterectomy.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a rash of the 
hands.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for vaginal bleeding 
and infection.

4.  Entitlement to a compensable rating for residuals of 
first and second degree burns of the right arm.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1984 to February 
1992.

This appeal arises from a June 1996 rating decision, wherein 
the RO denied entitlement to service connection for status 
post hysterectomy and entitlement to compensable evaluations 
for residuals of first and second degree burns of the right 
arm.  The RO also determined that new and material evidence 
had not been presented to reopen the claims for entitlement 
to service connection for a rash of the hands and vaginal 
bleeding and infections.  

In May 1999, the Board of Veterans' Appeals (Board) remanded 
the case for due process considerations.  The case has been 
returned for appellate review.

In December 1999, the veteran submitted a statement with 
medical reports and copies of service medical records to 
support her claim.  In the February 2000 Written Brief 
Presentation, the veteran's representative waived the right 
to initial RO review.  Considering the foregoing, additional 
development in this regard is not warranted.  38 C.F.R. 
§ 20.1304 (1999).

At her hearing in December 1999, the veteran testified that 
as a result of treatment received at a VA facility she 
incurred nerve and tissue damage, as well as bladder 
problems.  Additionally, throughout the medical reports the 
veteran has indicated that she is unemployed because of 
fibromalygia of the back and other nonservice-connected 
disabilities.  If the veteran wishes to pursue a claim of 
entitlement to compensation for disability incurred from VA 
hospitalization or treatment under the provisions of 
38 U.S.C.A. § 1151 (West 1991) and a claim of entitlement to 
a total rating for pension purposes, she may contact the RO.   


FINDINGS OF FACT

1.  By a May 1993 rating decision, service connection for 
vaginal bleeding and infection and a rash of the hands was 
denied.

2.  Regarding a vaginal infection and a rash of the hands, 
evidence received after 1993 includes VA and private medical 
reports, a hearing transcript, and statements from the 
veteran. 

3.  Although new, the evidence either does not directly and 
substantially bear upon the specific matter under 
consideration or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Regarding vaginal bleeding, evidence received after the 
1993 denial includes medical reports from The Penrose Saint 
Frances Healthcare System dated from 1994 to 1998 showing 
continuous complaints of and treatment for abnormal uterine 
bleeding.

5.  The evidence is new and it bears directly and 
substantially bear upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The veteran's claim of entitlement to service connection 
for vaginal bleeding is plausible and capable of 
substantiation.  Evidence necessary to render an equitable 
disposition has been received.

7.  The veteran's vaginal bleeding had its onset in service.

8.  The veteran's hysterectomy was performed because of 
dysfunctional uterine bleeding.


CONCLUSIONS OF LAW

1.  The May 1993 rating action denying service connection for 
a vaginal infection and rash of the hands is final and new 
and material evidence to reopen the claims has not been 
submitted.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for vaginal 
bleeding, which was last finally denied by a May 1993 rating 
action.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for vaginal bleeding is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's vaginal bleeding disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.309 (1999).

5.  The veteran's hysterectomy was proximately due to the 
vaginal bleeding disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The veteran seeks to reopen the claims of entitlement to 
service connection for vaginal bleeding and infection and 
rashes of the hands.  In May 1993, service connection was 
denied, and the veteran did not appeal.  Thus, the claims 
became final.  Applicable law and regulation provides 
following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) held that the Board must perform a three-step test 
under a new and material analysis.  First, it must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, it must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

Vaginal infection and Rash of the hands

In May 1993, after reviewing the veteran's service medical 
records, which showed treatment for vaginal infection and a 
rash of the hands, and May 1992 VA examination report, which 
revealed essentially normal findings, the RO found that 
service connection was not warranted for vaginal infection 
because no current vaginal infection was shown and that the 
veteran's rash of the hands was an acute and transitory 
condition that resolved without residual disability.

Subsequent to 1993, the evidence received consists of the 
following: VA hospital and outpatient treatment reports dated 
from August to October 1997; a December 1997 VA examination 
report; a May 1998 Report of Contact showing that the veteran 
stated that her rash was spreading and painful; pictures of 
the veteran's hands; and private medical reports from The 
Penrose Saint Frances Healthcare System and Memorial Hospital 
dated from 1994 to 1998.  The reports are silent with regard 
to a vaginal infection and rash of the hands.

The aforementioned evidence is new, in that it was not of 
record when the RO initially denied the veteran's claim.  
However, it is not material.  The evidence does not bear 
directly and substantially upon the specific matters under 
consideration.  That is, it does not tend to show that the 
veteran currently has a vaginal infection disorder and rash 
of the hands disorder.  Additionally, in the alternative, if 
a rash of the hands is present, it does not tend to show that 
the disorder had its onset in service or is related to any 
events of service.  Therefore, new and material evidence has 
not been submitted to reopen the veteran's claims.  

Subsequent to 1993, the veteran had a personal hearing.  At 
her December 1999 hearing she testified that she received 
treatment for rash of the hands and service connection was 
warranted.  She also stated that she received treatment at 
Coakley Clinic and was told that the rash was a disease.  The 
veteran was then advised to schedule a follow-up visit, but 
she did not return.  

The Board finds that the veteran's hearing testimony is not 
new evidence.  The arguments raised by the veteran are 
redundant and cumulative of arguments previously considered 
by the RO in May 1993.  Moreover, just as the veteran's lay 
statements were insufficient to establish service connection, 
they are also insufficient to reopen the previously denied 
claims.  Moray v. Brown, 5 Vet. App. 211 (1993).  As such, 
new and material evidence in this respect has not been 
presented.  

Further, the Board acknowledges the veteran stated that she 
had received treatment for a rash of the hands at Coakley 
Clinic and was told that it was a disease.  Nonetheless, even 
when assuming that the veteran currently has a rash of the 
hands disorder, as previously noted, the newly submitted 
evidence does not indicate that the rash had its onset in 
service or is related to any events of service.  See 
generally, Hodge v. West, 13 Vet. App. 287 (2000) (Court held 
claim for stomach disorder not well grounded because of the 
absence of medical evidence showing a common underlying cause 
of the veteran's stomach disorder even were in-service 
stomach symptoms were noted).  Additionally, if a claimant 
wants the VA to consider documents not in the possession of 
VA, the claimant must either furnish them or request VA to 
obtain them, provide an appropriate release for such purpose, 
and demonstrate how the documents are relevant to the claim.  
Counts v. Brown,  Vet. App. 473 (1994).  Here, the foregoing 
was not accomplished.  There is no indication of record 
showing that the medical reports referred to by the veteran 
would causally link her claimed disabilities to service or 
provide evidence of chronicity or continuity of 
symptomatology since service.  As such, additional 
development in this regard is not warranted.  Id.; see also 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The VA's 
. . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim.")  
Moreover, in accordance with Graves v. Brown, 8 Vet. App. 522 
(1996), the veteran has been apprised of evidence necessary 
to complete her application.  The appeals are denied.


Vaginal bleeding

In May 1993, after reviewing the veteran's service medical 
records, which showed treatment for abnormal bleeding 
associated with pregnancies, and May 1992 VA examination 
report, which revealed essentially normal findings, the RO 
found that service connection was not warranted because the 
in-service vaginal bleeding was shown to have been acute and 
transitory without a chronic vaginal bleeding disorder shown.  

After 1993, the RO received VA medical reports dated from 
August to October 1997 showing that the veteran was admitted 
with a history of heavy uterine bleeding over many years, 
worsening over the last 10 weeks and that she underwent a 
total vaginal hysterectomy without complications.  The 
assessments were dysfunctional uterine bleeding and atypical 
endocervical cells of undetermined significance.  A May 1998 
VA examination report, recording diagnoses of status post 
hysterectomy; performed for dysfunctional uterine bleeding 
and with residuals of sequelae of postoperative perineal pain 
and normal vaginal and adnexal examination, was also 
received. 

In December 1999, the veteran presented hearing testimony 
along with medical reports from The Penrose Saint Frances 
Healthcare System and Memorial Hospital.  The reports show in 
February 1994 the veteran was admitted for nausea and 
vomiting and although pelvic examination revealed a normal 
right and left adnexa, with tenderness to palpation on the 
left, the clinical impression was abdominal pain and possible 
ovarian cyst.  The medical reports also show from 1994 to 
1998 the veteran continued to receive treatment for abdominal 
complaints to include bloating.  Moreover, the reports note a 
diagnosis of abnormal uterine bleeding on several occasions.  

Review of the foregoing treatment reports show that the 
evidence is new, in that it is not cumulative or redundant of 
evidence previously considered by the RO in May 1993.  The 
evidence is also material.  It bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
In denying the veteran's claim in 1993, the RO determined 
that the veteran's vaginal bleeding was acute and transitory 
and no chronic vaginal bleeding disorder was shown.  However, 
the newly submitted medical reports indicate that the veteran 
continued to experience vaginal bleeding and receive 
treatment subsequent to service.  The evidence indicates 
post-service continuity of vaginal bleeding symptomatology 
based on the veteran's accounts and the aforementioned 
medical reports.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Additionally in 1998, the VA examiner noted that the veteran 
was status post hysterectomy due to dysfunctional uterine 
bleeding.  Given the foregoing, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim.

Service Connection 

As noted above, new and material evidence has been presented 
to reopen the vaginal bleeding claim.  Where new and material 
evidence has been presented, the Board must next determine 
whether, based upon all of the evidence of record in support 
of the claim and presuming its credibility, the claim is well 
grounded.  Elkins v. West, 12 Vet. App. 209.  Review of the 
evidence shows that the veteran has submitted a well-grounded 
claim.  Service medical records note that the veteran 
received treatment for vaginal bleeding resulting from 
pregnancies and the post-service medical evidence shows that 
the veteran continuously complained of and received treatment 
for vaginal bleeding.  Diagnoses of abnormal uterine bleeding 
were made on several occasions.  The veteran underwent a 
hysterectomy in 1997 as a result of dysfunctional uterine 
bleeding.  In light of the foregoing the Board finds that the 
veteran has submitted a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).

Even though subsequent to 1993 the veteran's claim of 
entitlement to service connection for vaginal bleeding has 
not received initial RO review on a de novo basis, for the 
reasons discussed below and in view of the ultimate 
disposition determined for this issue, the Board finds that 
additional development is not warranted and adjudication in 
the first instance will not prejudice the veteran's claim on 
appeal or her enjoyment of any statutory and regulatory 
procedural rights.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sutton v. Brown, 9 Vet. App. 553, 564 
(1997); Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service, see 38 U.S.C.A. §§ 1110, 1131, and for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303.

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After carefully reviewing and weighing the pertinent 
evidence, the Board finds that entitlement to service 
connection for vaginal bleeding is warranted.  At her 
personal hearing in December 1999, the veteran testified in 
service she received treatment for recurrent bleeding for 
over more than 30 days.  She recalled having pain of the left 
side as a result of pelvic inflammatory disease and incurring 
a laceration from the birth of her first child.  She added 
all of her children were reared while on active duty.  The 
veteran's spouse also stated that he took the veteran to the 
hospital on several occasions for bleeding.  The medical 
evidence substantiates the veteran's assertions.  

The service medical records show in June 1985 an assessment 
of mild pelvic inflammatory disease was made, and in 
September 1985 complaints of abdominal pain of left side were 
recorded, although at that time, objective examination was 
normal.  The assessment was abdominal pain, unknown etiology, 
rule-out bleeding.  Service medical records also show 
treatment for lower abdominal pain from November 1985 to 
October 1987, wherein diagnoses made included nonspecific 
vaginitis.  Additionally, in October 1989 the veteran had a 
miscarriage.  Thereafter, she continued to complain of pain 
with vaginal problems and abdominal pain.  Assessments made 
were pelvic inflammatory disease and ovarian cysts.  The 
records also show treatment for abnormal bleeding in January 
1991 while the veteran was seven months pregnant.  

Thereafter, the post-service medical evidence shows that the 
veteran continued to receive treatment for abnormal bleeding, 
abdominal pains, and other gynecological problems.  Although 
on VA examination in May 1992 pelvic examination was normal, 
the diagnosis was left ovarian cyst: determined to be 3- to 
4-centimeters in diameter and consistent with a corpus luteum 
cyst with episodic recurring discomfort.  Medical reports 
from The Penrose Saint Frances Healthcare System and Memorial 
Hospital show from 1994 to 1998 the veteran continued to 
receive treatment for abdominal complaints to include 
bloating and diagnoses made included abnormal uterine 
bleeding.

VA medical reports dated from August to October 1997 also 
document the veteran's history of heavy vaginal uterine 
bleeding over many years, worsening over the last 10 weeks.  
While hospitalized in October, the veteran underwent an 
endocervical curettage although findings were negative and a 
total vaginal hysterectomy without complications.  The 
assessments were dysfunctional uterine bleeding and atypical 
endocervical cells of undetermined significance. 

On VA examination in May 1998, the diagnosis was status post 
hysterectomy performed for dysfunctional uterine bleeding and 
with residuals of sequelae of postoperative perineal pain and 
normal vaginal and adnexal examination.  The examiner then 
stated the veteran's hysterectomy was performed from 
dysfunctional uterine bleeding, but it was not likely that 
the need for hysterectomy was related to prior vaginal 
infection, perineal laceration or ovarian cysts.

In this case the Board finds that the veteran's vaginal 
bleeding had its onset in service.  The medical evidence 
shows that the veteran complained of vaginal bleeding in 
service and received treatment, that after service she 
continued to complain of vaginal bleeding and received 
treatment as diagnoses of abnormal uterine bleeding were 
made, and ultimately in 1997 she underwent a total 
hysterectomy because of dysfunctional vaginal bleeding.  
Given the foregoing and the absence of any intercurrent cause 
for the veteran's gynecological dysfunction, the Board finds 
that service connection for vaginal bleeding is warranted.  
Rose v. West, 11 Vet. App. 169 (1998); Savage v. West, 10 
Vet. App. 495-6.

The Board points out that it is cognizant to of the 
examiner's 1998 statement, maintaining that the veteran's 
hysterectomy was not related to prior vaginal infection, 
perineal laceration or ovarian cysts.  However, the Board 
also points out that medical reports from The Penrose Saint 
Frances Healthcare System were not available for review when 
that opinion was rendered.  In promulgating its decisions, 
the Board may reject medical opinions where contradicted by 
the evidence of record.  See generally Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  Here, the service medical records 
noted the veteran's complaints of vaginal bleeding and other 
related difficulties and the post-service medical reports 
show that the veteran continuously complained of and received 
treatment for vaginal bleeding until her hysterectomy in 
1997.  Rose v. West, 11 Vet. App. 169 (1998).  Thus, service 
connection is warranted.  

The veteran also seeks service connection for a hysterectomy.  
She contends that her vaginal bleeding initially began in 
service and ultimately, resulted in undergoing a hysterectomy 
in 1997.  With respect to this claim, the record shows that 
it is well grounded.  38 U.S.C.A. § 5107(a).  Service medical 
records document the veteran's in-service complaints of 
vaginal bleeding and treatment received, post-service VA 
hospital reports show that the veteran underwent a 
hysterectomy in October 1997, and in May 1998 a VA examiner 
stated that the hysterectomy was performed as a result of 
dysfunctional vaginal bleeding.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

After carefully reviewing and weighing the pertinent evidence 
presented in this matter, the Board finds that service 
connection for status post hysterectomy is warranted.  In 
support of the veteran's assertions presented on appeal, VA 
hospital reports show in 1997, the veteran was admitted for 
increased vaginal bleeding and a total vaginal hysterectomy 
was performed.  In 1998 a VA examiner stated that the 
hysterectomy was performed as a result of dysfunctional 
vaginal bleeding.  Accordingly, service connection is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 55; 
38 C.F.R. § 3.310 (a).


ORDER

New and material evidence having not been submitted, the 
claim of service connection for vaginal infection and a rash 
of the hands are final; the appeal is denied.

New and material evidence having been submitted, the claim of 
service connection for vaginal bleeding is reopened.

Service connection for vaginal bleeding is granted.

Service connection for status post hysterectomy as secondary 
to vaginal bleeding is granted.


REMAND

The veteran seeks entitlement to a compensable evaluation for 
residuals of burns of the right arm.  At her hearing held in 
December 1999, the veteran pointed out that the same examiner 
had examined her on two separate occasions.  She maintained 
her burns were sensitive to weather changes, given the 
pigmentation changes between the wrist and elbow, and 
numbness.  Her spouse testified that she had pain and 
difficulty grasping items.  The disability also adversely 
affected interactive functioning with her children. 

VA examination in May 1992, performed by S.B., M.D., showed 
no disfigurement, ulceration, depression or elevation, 
attachment, or tenderness.  Scars of the right arm had darker 
pigmentation, resembling a freckling effect of the affected 
areas, but there was no palpable change in skin texture and 
the extremity was nontender to palpation.  The scars were 
irregular and considered second degree burns.  The pigmentary 
changes were residual scars from second-degree burns.  

However, on examination in December 1997, performed by F.M., 
M.D., examination revealed a 13 x 10 x 9 centimeter darkly 
pigmented patch on the right forearm of the dorsolateral 
aspect, which was tender to touch.  Although there were no 
contractures or adhesions of the scar to the underlying 
tissues.  A 10 x 1 centimeter scar of the right upper arm at 
the dorsal aspect, which was tender to touch, was also 
observed.  No contractures or adhesions of this scar to the 
underlying tissue were observed.  The diagnosis was second 
degree burn of the right upper extremity with healed scars 
with limitations.  

VA examination in May 1998, performed by S.B., M.D., also 
documented the veteran's subjective complaints of sensory 
changes and difficulty with gripping cups with the right hand 
although mechanical weakness was not present in 1992.  On 
physical examination the examiner could rub the area over the 
burns in order to evaluate the skin texture by history 
without evidence of precipitating complaints of hypesthesias.  
No evidence for underlying adhesions or contractures was 
present either.  There was no change in function of the right 
upper extremity secondary to burn scars or paralysis.  
Sensory examination over burn scars was consistent in that 
when the examiner presented sharp stimulus the veteran 
indicated dull and when dull stimulus was presented the 
veteran answered sharp.  The diagnosis was altered 
pigmentation; subjective complaints exceed objective 
findings; burn scar with area of burns as diagrammed in 1992, 
unchanged.  Also of record are pictures of the veteran's 
right arm, showing darker pigmentation.

In December 1999, the veteran argued that there was a 
"conflict-of-interest" with S.B., the VA examiner in 1992 
and 1998.  The veteran also expressed disagreement with the 
examiner's interpretation of her subjective complaints.  To 
afford the veteran every opportunity to substantiate her 
claim, the Board is of the opinion that a subsequent VA 
examination that is performed by another physician is 
warranted.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any other physicians or medical 
facilities from which she has been 
treated or evaluated for residuals of 
burns of the right arm.  After any 
further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain any 
pertinent clinical data.  If any records 
are found, the RO should incorporate them 
into the claims folder.

3.  Thereafter, the RO should schedule 
the veteran for the appropriate 
examination(s), with an examiner other 
than S.B., in order to determine the 
current nature and severity of her 
residuals of a burn of the right arm 
disability.  All necessary tests and 
studies should be conducted.  The 
examination report should include a full 
description of the veteran's symptoms and 
clinical findings.  In a comprehensive 
report, and after review of the veteran's 
history, complaints, and pertinent data 
from the claims folder, the examiner 
should comment on whether the veteran's 
scars are objectively tender on 
palpation, or disfiguring or attached to 
underlying structure.  Any functional 
impairment associated with the scars 
should be recorded.  The examiner should 
also specifically comment on any 
complaint of pain in relation to the scar 
and should provide an opinion regarding 
the degree to which, if present, the pain 
claimed by the veteran could limit 
functional ability.  The veteran's claims 
folder should be provided to the examiner 
for review prior to the examination.

4.  The RO should then review the 
veteran's claim and should fully address 
the issue of entitlement to an increased 
rating in accordance with the provisions 
of 38 C.F.R. Parts 3 and 4 (1999), 
including Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); Stegall v. West, 11 Vet. 
App. 268 (1998).  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, she and her 
representative should be provided with a 
supplemental statement of the case, which 
includes all pertinent law and 
regulations, and a full discussion of 
action taken on the veteran's claim.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

